IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION

DANNY LEE WARNER, Cause No. CV 17-104-M-DLC-JTJ

Plaintiff,

vs. ORDER E

JAMES DUSING; CBM MANAGED IL E D
SERVICES, AUG 98 2019

Defendants.  isanctor ict Court

Missoula

 

On July 30, 2019, the Court granted Plaintiff Warner’s motion to alter the
judgment entered on June 5, 2019, only as to Defendant CBM Managed Services.
The case is reopened for further proceedings on Warner’s claims against CBM. In
reviewing the file, the Court also noted that the County Defendants’ proposed
order for dismissal was mistakenly prepared for the magistrate judge. See
Stipulation of Dismissal (Doc. 115); Order (Doc. 116).

Accordingly, IT IS ORDERED that, pursuant to the parties’ stipulation

(Doc. 115 at 1-2), Defendants Curry, Root, Scheulen, and Bowen are DISMISSED

WITH PREJUDICE.
DATED August 8, 2019.

twit

Dana L. Christensen, Chief District Judge
United States District Court
